Order, Family Court, New York County (Sara E Schecter, J.), entered on or about November 7, 2003, which, after a fact-finding hearing, determined that respondent mother had permanently neglected her child, terminated her parental rights, and awarded custody and guardianship to petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect was supported by clear and convincing evidence. Although petitioner diligently endeavored to help the mother address her substance abuse problems, provided all necessary referrals and attempted to help her complete the necessary steps for reunification with her son, she failed to complete the substance abuse program and otherwise failed to plan adequately for her child’s future (Matter of Dade Wynn F., 291 AD2d 218 [2002], lv denied 98 NY2d 604 [2002]). The court’s finding that termination of parental rights was in the child’s best interest was supported by a preponderance of the evidence (Matter of Dena Shamika A., 301 AD2d 464 [2003]). Concur—Mazzarelli, J.P., Andrias, Saxe, Marlow and Sullivan, JJ.